department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no legend dear this is in response to a letter dated date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were submitted in connection with your request taxpayer a maintained an individual_retirement_arrangement ira v described in sec_408 of the internal_revenue_code the code with company m in taxpayer a converted ira v into roth_ira w with company m the amount transferred from ira v to ira w was sum n in taxpayer a also contributed an additional_amount sum o to ira w taxpayer a timely filed his calendar_year federal_income_tax return with respect to calendar_year taxpayer a’s modified_adjusted_gross_income exceeded the limit found in code sec_408a in april of taxpayer a realizing he was not eligible for the conversion because his modified_adjusted_gross_income exceeded the dollar_figure limit attempted to have ira w converted back to a traditional_ira by date by that date taxpayer a had filed a recharacterization application form with company m intending to effect a complete recharacterization of ira w however the recharacterization was only effective with respect to sum o plus net_income on sum o and not sum n not until date did taxpayer a become aware that a complete recharacterization of ira w did not occur after repeated attempts to recharacterize ira w taxpayer a was informed by company m in april of that it was too late to recharacterize the remaining balance sum n this request for relief under sec_301_9100-3 of the regulations was submitted prior to the service’s discovering taxpayer a’s ineligibility to convert ira v into a roth_ira or taxpayer a’s failure to recharacterize the full balance of ira w back to a traditional_ira based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted an extension to recharacterize ira w back to a traditional_ira with respect to your request for relief code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the lt regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the lt regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because afier exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert ira v to ira w since his modified_adjusted_gross_income exceeded dollar_figure taxpayer a timely filed his federal_income_tax return therefore it is necessary to determine whether he is eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer a became aware of his ineligibility to convert his traditional_ira into a roth_ira in april of prior to april and immediately requested that company m recharacterize roth_ira w back to a traditional_ira taxpayer a’s intent was to effect a complete recharacterization of ira w however the recharacterization of ira w was not effected on a timely basis except with respect to sum o because company m based on the information furnished by taxpayer a on its recharacterization application form believed that taxpayer a was electing to make only a partial recharacterization of ira w taxpayer a acted reasonably and in good_faith as he believed that his filing of the recharacterization application form would timely effect a complete recharacterization of ira w upon learning that this did not occur he made repeated attempts to have company m complete the recharacterization of ira w taxpayer a then requested relief from the service before the service discovered taxpayer a’s ineligibility to convert his traditional_ira into a roth_ira or taxpayer a’s failure to timely convert the full balance of roth_ira w back to a traditional_ira the calendar taxable_year is not closed under the statute_of_limitations thus taxpayer a satisfies the requirements of clause i and clause iii of sec_301_9100-3 of the regulations accordingly you are granted an extension of six months from the date this ruling letter is issued to so recharacterize - this letter assumes that the above iras qualify as iras within the meaning of code sec_408 at all relevant times this letter is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited as precedent should you have any concerns regarding this ruling please contact at sincerely yours gigmedy joba sevseuy john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling
